DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 11 August 2022 and the Request for Continued Examination filed 15 September 2022. Examiner acknowledges the amendments to claims 1, 5-6, 10, and 14, the cancellation of claims 3 and 15, and the addition of new claims 16-22. Claims 1, 2, 4-14, and 16-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 discloses “causes the processor to: illuminate a skin area…, acquire images of the skin”, wherein this limitations fails to comply with the written description requirement as the specification has failed to describe how a processor would be able to “illuminate a skin area” or “acquire images of the skin”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “causes the processor to: illuminate a skin area…, acquire images of the skin”, wherein this limitation is unclear as it is not clear as to how a processor would be able to “illuminate a skin area” or “acquire images of the skin”. For examination purposes, examiner has interpreted the limitation to recite “causes the processor to: activate a light source configured to illuminate a skin area…, activate an image-capturing component comprising a camera configured to acquire images of the skin”.
Claim 19 recites the limitation “said light source” (line 2), wherein this limitation lacks antecedent basis.
Claim 21 recites the limitation “the image-capturing component” (lines 3-4), wherein this limitation lacks antecedent basis.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, and 12-14, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US-20160098614-A1, previously presented) in view of Comment (US-4846184-A, previously presented).

Regarding claim 1, Yamanashi teaches 
A device for skin gloss detection, said device comprising: 
a light configured to illuminate a skin area at a flashing rate (illuminating unit 310 (Yamanashi, Paragraph [0039], Figure 2)); 
an image-capturing component comprising a camera and configured to acquire images of the skin area at an imaging rate, wherein images of the skin are while the illumination by said light source is on are acquired (image acquiring unit 330/photography unit 320 (Paragraph [0039], Figure 2); photographing the two images under a single flash of illumination (Paragraph [0074])); 
a non-transitory computer-readable recording medium that stores instructions (Although not shown, gloss determination device 100 may have, for example, a CPU (central processing unit), a storage medium such as a ROM (read only memory) or the like having stored therein control programs, a working memory such as a RAM (random access memory) or the like, and a communications circuitry. In this case, the function of each of the above-described components may be implemented by executing the control programs by the CPU (Yamanashi, Paragraph [0051])); and 
a processor, which executes the instructions causes the processor to detect, from acquired images an amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired by the image-capturing component while the skin area is illuminated by said light source and at least one second partial image of the skin area representing a portion of an image acquired by the image-capturing component (gloss determining unit 350 (Paragraph [0039], Figure 2); the function of each of the above-described components may be implemented by executing the control programs by the CPU (Paragraph [0051]); each part of parallelly polarized image 410 becomes such a brightness that depends on the degree of specular reflection, the degree of diffuse reflection, brightness of the skin color, and the environment light (Paragraph [0058]); determines a gloss condition of face 210 based on the differential image (Paragraph [0073]); the gloss determination device may determine, as a gloss condition, the differential image itself or a representative value of pixel values in each region of the differential image (Paragraph [0081])).

However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose that the image-capturing component also acquires images of the skin area while the illumination by said light source is off and that the second partial image of the skin area representing a portion of an image acquired by the image-capturing component is while the skin area is not illuminated by said light source. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamanashi so as to incorporate that the image-capturing component also acquires images of the skin area while the illumination by said light source is off and that the second partial image of the skin area representing a portion of an image acquired by the image-capturing component is while the skin area is not illuminated by said light source as taught by Comment so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68).

Regarding claim 2, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, 
wherein said image-capturing component is configured to acquire images of the illuminated skin area at an imaging rate which is higher than the flashing rate (photographing the two images under a single flash of illumination (Yamanashi, Paragraph [0074])).

Regarding claim 5, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, 
wherein the instructions, when executed by the processor further cause the processor to control the flashing rate and/or the imaging rate (It is preferable that image acquiring unit 330 controls illuminating unit 310 and photographing unit 320 so that the parallelly polarized image and the perpendicularly polarized image can be captured within a time as short as possible (Yamanashi, Paragraph [0060])).

Regarding claim 8, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, 
wherein said processor is configured to determine skin sub-areas of the illuminated skin area which are substantially perpendicular to an optical axis of the image-capturing component (Figures 4-8 depict pictures taken at an axis substantially perpendicular to the optical axis of the imaging unit shown in Figure 1 of Yamanashi) and to determine an amount of skin gloss from the determined skin sub-areas (Yamanashi, Paragraphs [0073], [0081]).

Regarding claim 9, Yamanashi in view of Comment teaches 
The device as claimed in claim 8, 
wherein said processor is configured to determine said skin sub-areas by use of a deformable model evaluating skin landmarks and/or pose estimation or by detecting flash components and diffuse components (a region detecting unit that detects a high gloss region in which the degree of gloss is high on the object based on the binary differential image (Yamanashi, Paragraph [0086])).

Regarding claim 12, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, 
wherein said processor is configured to determine a skin gloss map of the skin area indicating an amount of skin gloss per pixel or per group of pixels (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (a region in which the pixel value is “1” in the present exemplary embodiment) in the input binary differential image (Yamanashi, Paragraph [0048], Figure 8)).

Regarding claim 13, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, wherein said device is a mobile user device, in particular a smartphone, camera, laptop, or tablet (camera 130 (Yamanashi, Figure 1)).

Regarding claim 14, Yamanashi teaches 
A method for skin gloss detection, said method comprising: 
illuminating a skin area at a flashing rate (Yamanashi, Paragraph [0039], Figure 2), 
acquiring images of the skin area at an imaging rate which is different than said flashing rate, wherein imaging of the skin while the illumination is on are acquired (Paragraphs [0039] and [0074], Figure 2), and 
processing acquired images by detecting an amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired while the skin area is illuminated and at least one second partial image of the skin area representing a portion of an image acquired (Paragraphs [0039], [0058], [0073], [0081], Figure 2).

However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose imaging also includes acquiring images of the skin area while the illumination is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging is while the skin area is not illuminated. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamanashi so as to incorporate that the imaging also includes acquiring images of the skin area while the illumination is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging is while the skin area is not illuminated as taught by Comment so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68).

Regarding claim 17, Yamanashi teaches
A tangible, non-transitory computer readable medium that stores instructions, which when executed by a processor (Although not shown, gloss determination device 100 may have, for example, a CPU (central processing unit), a storage medium such as a ROM (read only memory) or the like having stored therein control programs, a working memory such as a RAM (random access memory) or the like, and a communications circuitry. In this case, the function of each of the above-described components may be implemented by executing the control programs by the CPU (Yamanashi, Paragraph [0051])), causes the processor to: 
illuminate a skin area at a flashing rate (illuminating unit 310 (Yamanashi, Paragraph [0039], Figure 2), as interpreted by the 112(b) rejection above), 
acquire images of the skin area at an imaging rate which is different than said flashing rate, wherein images of the skin area while the illumination is on are acquired (image acquiring unit 330/photography unit 320 (Paragraph [0039], Figure 2); photographing the two images under a single flash of illumination (Paragraph [0074]), as interpreted by the 112(b) rejection above), and 
process acquired images by detecting an amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired while the skin area is illuminated (gloss determining unit 350 (Paragraph [0039], Figure 2); the function of each of the above-described components may be implemented by executing the control programs by the CPU (Paragraph [0051]); each part of parallelly polarized image 410 becomes such a brightness that depends on the degree of specular reflection, the degree of diffuse reflection, brightness of the skin color, and the environment light (Paragraph [0058]); determines a gloss condition of face 210 based on the differential image (Paragraph [0073]); the gloss determination device may determine, as a gloss condition, the differential image itself or a representative value of pixel values in each region of the differential image (Paragraph [0081])).

However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose that images of the skin area while the illumination is off are acquired and at least one second partial image of the skin area representing a portion of an image acquired while the skin area is not illuminated. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tangible, non-transitory computer readable medium of Yamanashi so as to incorporate that the image-capturing component (as interpreted by the 112(b) rejection above) also acquires images of the skin area while the illumination by said light source is off and that the second partial image of the skin area representing a portion of an image acquired by the image-capturing component is while the skin area is not illuminated by said light source as taught by Comment so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68).

Regarding claim 21, Yamanashi in view of Comment teaches
The tangible, non-transitory computer readable medium of claim 17, wherein the instructions further cause the processor to determine skin sub-areas of the illuminated skin area which are substantially perpendicular to an optical axis of the image-capturing component and to determine an amount of skin gloss from the determined skin sub-areas (Figures 4-8 depict pictures taken at an axis substantially perpendicular to the optical axis of the imaging unit shown in Figure 1 of Yamanashi) and to determine an amount of skin gloss from the determined skin sub-areas (Yamanashi, Paragraphs [0073], [0081]).

Regarding claim 22, Yamanashi in view of Comment teaches
The tangible, non-transitory computer readable medium of claim 21, wherein the instructions further cause the processor to determine said skin sub-areas by use of a deformable model evaluating skin landmarks and/or pose estimation or by detecting flash components and diffuse components (a region detecting unit that detects a high gloss region in which the degree of gloss is high on the object based on the binary differential image (Yamanashi, Paragraph [0086])).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 5 above, and further in view of Chi (US-20130018626-A1, previously presented).

Regarding claim 6, Yamanashi in view of Comment teaches 
The device as claimed in claim 5.

However, Yamanashi fails to explicitly disclose that wherein the instructions, when executed by the processor further cause the processor to generate configurable temporal light patterns with modifiable duty cycles. Chi discloses a light detection unit, wherein Chi further discloses configurable temporal light patterns with modifiable duty cycles (The counting unit 170 receives the reflected signal and determines whether the pulse signal emitted by the emitting unit 110 and the reflected signal have the same working duty cycle and the emitting times is the same as so as to prevent erroneous measurement caused by environment noise (for example, noise caused by sunlight, light generated by fluorescent tube or infrared light emitted by remove control) (Chi, Paragraph [0031])).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Yamanashi in view of Comment in order to incorporate wherein the instructions, when executed by the processor further cause the processor to generate configurable temporal light patterns with modifiable duty cycles as taught by Chi so as to prevent erroneous measurement caused by environment noise (Chi, Paragraph [0031]).

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claims 1 and 17, respectively, above, and further in view of Jung (US-5926262-A, previously presented).

Regarding claim 7, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, wherein said processor is configured to determine the specular reflection component in one or more sub-areas of said skin area (Yamanashi, Paragraph [0058]).

However, Yamanashi fails to explicitly disclose to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas. Jung discloses systems and methods for determining the gloss of skin (Jung, Col 37, Lines 31-33), wherein Jung further discloses to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas (Col 33, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamanashi in view of Comment in order to incorporate to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas as taught by Jung so as to correct and/or normalize a measured color spectrum to that of a standardized surface of the same color (Jung, Col 33, lines 49-55).

Regarding claim 20, Yamanashi in view of Comment teaches 
The tangible, non-transitory computer readable medium of claim 17, wherein the instructions further cause the processor to determine the specular reflection component in one or more sub-areas of said skin area (Yamanashi, Paragraph [0058]).

However, Yamanashi fails to explicitly disclose to determine an amount of skin gloss in said sub-areas by determining a ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas. Jung discloses systems and methods for determining the gloss of skin (Jung, Col 37, Lines 31-33), wherein Jung further discloses to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas (Col 33, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tangible, non-transitory computer readable medium of Yamanashi in view of Comment in order to incorporate to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas as taught by Jung so as to correct and/or normalize a measured color spectrum to that of a standardized surface of the same color (Jung, Col 33, lines 49-55).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 1 above, and further in view of Laurence (FR-2888642-A1, previously presented).

Regarding claim 11, Yamanashi in view of Comment teaches 
The device as claimed in claim 1, wherein said processor is configured to determine a numerical skin gloss value per pixel (Yamanashi, Paragraphs [0073], [0081]), but Yamanashi fails to explicitly disclose that the determination of a numerical skin gloss value is in particular by dividing a specular component value per pixel by a diffuse component value per pixel or by dividing a sum of a specular component value per pixel and a diffuse component value per pixel by the diffuse component value per pixel. Laurence discloses determining the brightness of a cosmetic composition, wherein Laurence discloses dividing a specular component value by a diffuse component value (Translated Laurence, Page 2, lines 6-7), wherein in the context of Yamanashi in view of Comment, the division would be on a per pixel basis (Yamanashi, Paragraph [0073], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamanashi in view of Comment so as to incorporate dividing a specular component value by a diffuse component value, wherein in the context of Yamanashi in view of Comment, the division would be on a per pixel basis, so as to evaluate the brightness of a surface in vitro (Translated Laurence, Page 2, lines 2-3).

Allowable Subject Matter
Claims 18-19  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: independent claim 10 has been amended to overcome the rejections under 35 U.S.C. 103 set forth in the previous office action.
Regarding claim 10, the closest prior art of record is Yamanashi in view of Comment, which teaches a device for skin gloss detection, said device comprising: a light source for illuminating a skin area at a flashing rate (illuminating unit 310 (Yamanashi, Paragraph [0039], Figure 2)); an image-capturing component for acquiring images of the skin area at an imaging rate, which is different than said flashing rate is different than the imaging rate (image acquiring unit 330/photography unit 320 (Yamanashi, Paragraph [0039], Figure 2); photographing the two images under a single flash of illumination (Yamanashi, Paragraph [0074])), wherein images of the skin area while the illumination by said light source is on and images of the skin area while the illumination by said light source is off are acquired (Comment, Col 2, lines 62-68); and a processor for processing acquired images by detecting the amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired by the image-capturing component while the skin area is illuminated by said light source and at least one second partial image of the skin area representing a portion of an image acquired by the image-capturing component while the skin area is not illuminated by said light source (gloss determining unit 350 (Yamanashi, Paragraph [0039], Figure 2); the function of each of the above-described components may be implemented by executing the control programs by the CPU (Yamanashi, Paragraph [0051]); each part of parallelly polarized image 410 becomes such a brightness that depends on the degree of specular reflection, the degree of diffuse reflection, brightness of the skin color, and the environment light (Yamanashi, Paragraph [0058]); determines a gloss condition of face 210 based on the differential image (Yamanashi, Paragraph [0073]); the gloss determination device may determine, as a gloss condition, the differential image itself or a representative value of pixel values in each region of the differential image (Yamanashi, Paragraph [0081])). However, the combination of Yamanashi in view of Comment fails to explicitly disclose that the said processor is configured to compensate one or more images of the skin area while not being illuminated by said light source with a contribution of the illumination to a diffuse component estimation per color channel histogram shifting, such that one of ordinary skill would not be able to obviously modify the combination of Yamanashi in view of Comment without the benefit of hindsight. Thus claim 10 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments against the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant’s arguments are not considered to be persuasive.
Regarding the Applicant’s arguments for claim 1, Applicant argues that Comment fails to explicitly disclose a processor that detects, from acquired images, an amount of gloss in the skin area from a specular reflection component and a diffuse component from the partial images with and without illumination; however, Comment is merely used to teach the limitation of detecting an amount of gloss with and without illumination (comment, Col 2, lines 62-68). Yamanashi is used to teach the limitation of acquiring images/partial images and using the acquired images to detect an amount of gloss in the skin area from a specular reflection component and a diffuse component based on the partial images acquired (Yamanashi, Paragraphs [0039, [0058]), wherein Comment is used to modify Yamanashi to teach the limitation of detecting an amount of gloss with and without illumination so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). By similar analysis, Yamanashi in view of Comment is still considered to disclose each and every feature of each of claims 14 and 17 as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791